Citation Nr: 1645443	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-28 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	David Anaise, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Army from November 1989 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's service-connected disability on appeal has prevented him from maintaining employment.  See May 2011 VA Form 21-8940; April 2013 Veteran's representative's brief.  As the record now raises a question of whether the Veteran is unemployable due his service-connected disability, a claim for a TDIU is properly before the Board.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that his PTSD has resulted in total occupational and social impairment for the entire appeal period.

2.  A TDIU is a lesser benefit than a 100 percent schedular rating for PTSD, and the claims for a TDIU and an increased rating for PTSD arose at the same time and are essentially premised on the same evidence.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 100 percent for the service-connected PTSD are met for the entire appeal period.  38 U.S.C.A. §§, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code 9411 (2015).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As the Board is granting a 100 percent disability rating for the entire appeal period, the decision is completely favorable, thus no further action is required to comply with the VCAA.

II.  Increased Rating for Mental Disorders

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 100 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused total occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 100 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in [total] occupational and social impairment []."  See Vazquez-Claudio, 713 F.3d at 118.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's increased rating claim was originally certified to the Board in 2015 (after August 4, 2014), the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).

In a November 2010 VA Form 21-4138, the Veteran stated that: (1) he has difficulty traveling "more than two blocks" from his home; (2) struggles to maintain composure under stressful situations; (3) experiences suicidal thoughts and fears of blacking out; and (4) has difficulty controlling his emotions and anger.

The Veteran admitted himself for inpatient treatment two times during the period on appeal, in November 2010 and May 2011.  During his 5 day stay in 2010, the Veteran expressed homicidal ideations towards his coworkers.  During his 5 stay in 2011, he expressed suicidal ideations following watching the capture of bin Laden on television.  On both occasions, he requested that his friend hold his firearms for his own and others' safety.  

The Veteran was afforded a VA examination in January 2011 where the examiner noted the Veteran's diagnoses of alcohol abuse, bipolar disorder, panic disorder, PTSD and depressive disorder, not otherwise specified.   The examiner also noted the Veteran's two hospitalizations from homicidal and suicidal ideations - in 2005 and 2010.  The Veteran reported the use of several medications to help with his nightmares, panic attacks and mood.  He reported sleeping most of the day and occasionally meeting with a friend or neighbor.  The examiner noted that the Veteran's psychosocial and occupational functioning was severely affected by characterological traits as well as bipolar depressive symptoms.  "His longstanding maladaptive interpersonal patterns and affective dysregulations are at the core of his suffering."  

On examination, the examiner noted that the Veteran was clean and casually dressed, coherent and cooperative.  His mood was agitated, expansive and dysphoric.  He was oriented to person, time and place.  He denied delusions and hallucinations, but endorsed difficulty sleeping.  He also endorsed panic attacks.  He denied any homicidal or suicidal thoughts at the time.  The examiner noted that there was no history to date of the Veteran acting on his impulses of homicidal or suicidal thoughts, but that the Veteran was very "intimidating and rageful."  The examiner described the Veteran's PTSD symptoms as mild to moderate, episodic and of variable duration.  The examiner noted that the Veteran's other psychiatric diagnoses were mutually aggravating the PTSD.  

Shortly after the VA examination, in May 2011, the Veteran admitted himself again into the psychiatric ward due to suicidal ideations.  

The Veteran was granted Social Security Administration (SSA) disability benefits in 2011 (effective November 2010) for an anxiety related disorder and an affective disorder.  The Veteran underwent a psychological evaluation in connection with his claim where the psychologist found that the Veteran would "unlikely be able to maintain attention and concentration in his present state due to his anxiety and panic attacks, anger irritability . . . it is not advisable for him to interact with others."  The psychologist further explained that the Veteran "would be unable to meet the basic mental demands of competitive, remunerative, unskilled work on a sustained basis."  During the assessment, the Veteran reported that he experienced anxiety when driving; has panic attacks while standing in line at the supermarket; and avoids contact with others due to his anger issues.  He also reported that he experienced nightmares and has worsening anxiety and increased drinking.  The psychologist diagnosed the Veteran with severe anxiety disorder and severe affective disorder.  The examiner opined that there was no evidence of total occupational and social impairment due to PTSD signs and symptoms.  

During the period on appeal, the Veteran's GAF scores have ranged from a low 30 to a high 58 - all of which signify moderate to severe impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Based on the foregoing, the Board finds that the evidence of record is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent rating for the service-connected PTSD for the period on appeal.  The Veteran's symptoms of depressed mood, anxiety, sleep impairment, nightmares, disturbances of mood, suicidal ideations, and impaired control are severe, and have occurred often since the inception of the Veteran's increased rating claim.  The Veteran has had periods of times when his symptoms have temporarily improved; however, the symptoms have generally been consistent.  His disturbances of mood and bouts of anger have caused him to be unable to interact with most people, even strangers in a casual environment such as the supermarket line.  He only has one friend and has no desire to socialize.  His two inpatient hospitalizations within almost one year of each other for homicidal and suicidal ideations speak volumes to the Veteran's psychological state.  Although he has not an inpatient hospitalization since 2011, there is a high probability that something may trigger him and cause a future hospitalization.   Based on the frequency, severity and duration of the Veteran's symptoms, the Board finds that the Veteran has total occupational and social impairment.

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107 (b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether she is entitled an extra-schedular rating under 38 C.F.R. § 3.321 (2015). 

III.  TDIU

The current claim for a TDIU and an increased rating for PTSD have been recognized as essentially arising at the same time and involving the same evidence. Hence the grant of an increased 100 percent schedular rating for PTSD renders the claim for a TDIU moot.  Herlehy v. Principi, 15 Vet. App. at 35; see Locklear v. Shinseki, 24 Vet. App. 311, 318, foot note 2 (2011).  The appeal as to the TDIU issue is, therefore, dismissed.

As noted above, the Veteran would not be entitled to a TDIU at the same time she was in receipt of a 100 percent rating based on the same disability.  The Veteran is only service-connected for one disability.  A TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. at 280.


ORDER

Entitlement to a rating of 100 percent, for the service-connected PTSD, is granted, subject to regulations applicable to the payment of monetary benefits.

The appeal as to entitlement to TDIU is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


